FILE COPY




                           Fourth Court of Appeals
                                  San Antonio, Texas
                                         April 5, 2021

                                     No. 04-21-00067-CV

                                     Calvin HUMPHREY,
                                           Appellant

                                               v.

            VECTOR AEROSPACE ENGINE SERVICES- ATLANTIC, INC.,
                               Appellee

                  From the 408th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2016-CI-12246
                         Honorable Karen H. Pozza, Judge Presiding


                                        ORDER
    Appellant's counsel has filed a notice of appearance and states the court reporter's fees for
preparing and filing the record have been paid. We therefore order Diana Guerrero to file the
reporter's record by April 23, 2021.


                                                    _________________________________
                                                    Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 5th day of April, 2021.



                                                    ___________________________________
                                                    MICHAEL A. CRUZ, Clerk of Court